DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of group I in the reply filed on March 24, 2021 is acknowledged.  The traversal is on the ground that the amended claims contain a common technical feature that makes a contribution over the prior art.  This is not found persuasive because Zhang et al. (previously cited) still teach the common technical feature. In light of the amendment, the common technical feature is a stable liquid formulation comprising an agrochemically acceptable inert additive, an organic phase that includes fluensulfone at greater than 40 wt%. Zhang et al. teach a composition composed of an agrochemically acceptable inert additive, 82 wt% of an organic phase with fluensulfone composing 30 wt% of the total composition and 36.5 wt% of the organic phase (see composition 18). The composition contains fluensulfone and nicotinic insecticide at 0.1 to 85 wt% of the composition and the ratio of these two components ranges from 1:40 to 40:1 (see claim 1). These ranges yield compositions that overlap with that instantly claimed and the lower bound of the claimed range is quite close to the exemplified proportion of fluensulfone. The composition also includes 
The requirement is still deemed proper and is therefore made FINAL.
Claims 50-52, 54, 63, and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “phrase” as opposed to “phase”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 13, 20-21, 23, 39, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.
Zhang et al. teach a pesticide composition that includes fluensulfone and a nicotinic insecticide at 0.1 to 85 wt% of the composition and the ratio of these two components ranges from 1:40 to 40:1 (see English translation claim 1 and page 1 Description third paragraph). The nicotinic insecticide is envisioned as dinotefuran and is exemplified with the fluensulfone (see original paragraphs 2-3 and embodiment 18; English translation page 1 Description third-fourth paragraphs and embodiment 18). An example is provided that prepares an oil-in-water emulsion composed of 30 wt% fluensulfone, 15 wt% dinotefuran, 5 wt% dimethylformamide, 15 wt% cyclohexanone, 15 
While a full example of each embodiment that follows from the teachings of Zhang et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of fluensulfone in embodiment 18 upwards within the range they teach. This modification would have been obvious because Zhang et al. provide the teaching of a range of concentrations and active ratios they envision within the scope of their invention precisely so the artisan can choose values within their scope. The range for the total actives and the ratio of fluensulfone to the nicotinic insecticide yield range of proportions for the fluensulfone that overlap with those instantly claimed, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). This increase in the proportion of fluensulfone would yield a range of ratios of cyclic ketone to fluensulfone from 1:2 toward a value beyond the In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 1-3, 10, 13, 20-21, 23, 39, and 47 are obvious over Zhang et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claims 1-3, 10, 13, 20-21, 23, 39, and 47 above, and further in view of Baur et al. (US PGPub No. 2015/0282478).
Zhang et al. render obvious the limitations of instant claim 1, where cyclohexanone is included. The presence of acetophenone is not detailed.
Baur et al. teach pesticide compositions that envision the inclusion of fluensulfone (see abstract and paragraph 63).  They detail customary solvents that are included in such compositions that include ketones (see paragraph 73). Both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange acetophenone for the cyclohexanone in the composition of Zhang et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 5 is obvious over Zhang et al. in view of Baur et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CARALYNNE E HELM/Examiner, Art Unit 1615